Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on March 04, 2019.
Information Disclosure Statement filed on April 17, 2020 has been considered by the examiner.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. US Publication No. 2014/0003313 A1 in view of Mohajeri et al. US Publication No. 2013/00273886 A1.

As per claim 1, Jain discloses:
One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 
receiving, from a requesting entity device, a request for subscriber information of a subscriber of a telecommunications service provider, the request comprising a public Internet Protocol (IP) address of a user device associated with the subscriber, (Jain, 
 determining whether the requesting entity device is associated with an authorized partner based at least on one or more credentials associated with the requesting entity device, (Jain, [0041] and [0042]) where the MTC-IWF checks that the SCS is authorized to send the request. The MTC-IWf sends subscriber information request message to the HSS to determine if SCS is authorized;  
Jain does not specifically discloses:
in response to determining that the requesting entity device is associated with the authorized partner, routing the request to at least one subscriber database of a plurality of subscriber databases of the telecommunications service provider to obtain the subscriber information using the public IP address of the user device; and transmitting the subscriber information of the subscriber to the requesting entity device.
However, Mohajeri discloses:
in response to determining that the requesting entity device is associated with the authorized partner, routing the request to at least one subscriber database of a plurality of subscriber databases of the telecommunications service provider to obtain the subscriber information using the public IP address of the user device; and transmitting the subscriber information of the subscriber to the requesting entity device, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Jain by adding features of Mohajeri to be able to verify the authenticity or trustworthiness of a requester and use a database look up to obtain necessary information.

As per claim 9, Jain discloses:
A computer-implemented method, comprising: 
receiving, from a requesting entity device, a request for subscriber information of a subscriber of a telecommunications service provider, the request comprising a public Internet Protocol (IP) address of a user device associated with the subscriber, (Jain, [0039]) where the SCs send the device trigger request message to the Machine-Type Communication InterWorking function (MTC-IWF). The message contains information such as MSISDN and other identifiers which can include the IP address as claimed. The SCS is the requesting entity device;
determining whether the requesting entity device is associated with an authorized partner based at least on one or more credentials associated with the requesting entity device, (Jain, [0041] and [0042]) where the MTC-IWF checks that the SCS is authorized to send the request. The MTC-IWf sends subscriber information request message to the HSS to determine if SCS is authorized;  
Jain does not specifically disclose:
in response to determining that the requesting entity device is associated with the authorized partner, routing the request to at least one subscriber database of a plurality of subscriber databases of the telecommunications service provider to obtain the subscriber information using the public IP address of the user device; and transmitting the subscriber information of the subscriber to the requesting entity device.
However, Mohajeri discloses:
in response to determining that the requesting entity device is associated with the authorized partner, routing the request to at least one subscriber database of a plurality of subscriber databases of the telecommunications service provider to obtain the subscriber information using the public IP address of the user device; and transmitting the subscriber information of the subscriber to the requesting entity device, (Mohajeri, [0033]) where Mohajeri discloses that if the request analysis component identified the destination URL is within the whitelist (requester is authorized or trusted) then the request enrichment component can map the device ID such as MSISDN to a unique SubID associated with the subscriber via a database lookup and insert the SubId within the request. Then the request enrichment component can forward the request. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Jain by adding features of Mohajeri to be able to verify the authenticity or trustworthiness of a requester and use a database look up to obtain necessary information.

As per claim 17, Jain discloses:
A system, comprising: one or more non-transitory storage mediums configured to provide stored computer- readable instructions, the one or more non-transitory storage mediums coupled to one or more processors, the one or more processors configured to execute the computer-readable instructions to cause the one or more processors to: (Jain, [0093]);
receive, from a requesting entity device, a request for a Mobile Station International Subscriber Directory Number (MSISDN) of a subscriber of a telecommunications service provider, the request comprising a public Internet Protocol (IP) address of a user device associated with the subscriber, (Jain, [0039]) where the SCs send the device trigger request message to the Machine-Type Communication InterWorking function 
determine whether the requesting entity device is associated with an authorized partner based at least on one or more credentials associated with the requesting entity device, (Jain, [0041] and [0042]) where the MTC-IWF checks that the SCS is authorized to send the request. The MTC-IWf sends subscriber information request message to the HSS to determine if SCS is authorized;  
 Jain does not specifically disclose:
in response to determining that the requesting entity device is associated with the authorized partner, route the request to at least one IP address-to-Mobile Station International Subscriber Directory Number (MSISDN) mapping database that is accessible to a Policy and Charging Rules Function (PCRF) of the telecommunications service provider to obtain the MSISDN using the public IP address of the user device; and transmit the MSISDN of the subscriber of the requesting entity device.
However, Mohajeri discloses:
in response to determining that the requesting entity device is associated with the authorized partner, route the request to at least one IP address-to-Mobile Station International Subscriber Directory Number (MSISDN) mapping database that is accessible to a Policy and Charging Rules Function (PCRF) of the telecommunications service provider to obtain the MSISDN using the public IP address of the user device; and transmit the MSISDN of the subscriber of the requesting entity device, (Mohajeri, [0033] and [0075]) where Mohajeri discloses that if the request analysis component identified the destination URL is within the whitelist (requester is authorized or trusted) then the request enrichment component can map the device ID such as MSISDN to a unique SubID associated with the subscriber via a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Jain by adding features of Mohajeri to be able to verify the authenticity or trustworthiness of a requester and use a database look up to obtain necessary information.

As per claims 2, 10, and 18, Jain discloses:
wherein the acts further comprise: determining whether the request is a repeated request based at least on the one or more credentials associated with the requesting entity device and the public IP address of the user device associated with the subscriber; and in response to determining that the request is the repeated request, transmitting cached subscriber information of the subscriber of the requesting entity device, (Jain, [0085]).

As per claims 3 and 11, Jain does not specifically discloses:
wherein the acts further comprise: logging transactions in a transaction log that stores data on one or more deliveries of the subscriber information in response to the request, 
However, Mohajeri discloses:
wherein the acts further comprise: logging transactions in a transaction log that stores data on one or more deliveries of the subscriber information in response to the request, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Jain by adding features of Mohajeri so that the transactions and other information can be logged and stored for future use.

As per claims 4 and 12, Jain further discloses:
wherein the acts further comprise: transmitting a payment request to the requesting entity device for delivery of the subscriber information, (Jain, [0048]).

As per claims 5 and 13, Jain further discloses:
wherein the subscriber information includes a Mobile Station International Subscriber Directory Number (MSISDN), (Jain, [0034]).

As per claim 6, Jain does not specifically disclose:
wherein the one or more credentials comprise access tokens.
However, Mohajeri discloses:
wherein the one or more credentials comprise access tokens, (Mohajeri, [0051]) where the authorization token is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Jain by adding features of Mohajeri to have access tokens for security and authentication purposes.  

As per claims 8 and 16, Jain does not specifically discloses:
wherein the at least one subscriber database comprises an IP address-to-Mobile Station International Subscriber Directory Number (MSISDN) mapping database that is accessible to a Policy and Charging Rules Function (PCRF), and wherein the routing comprises routing the request comprising the public IP address of the user device to the PCRF to obtain an MSISDN of the subscriber.
However, Mohajeri discloses:
wherein the at least one subscriber database comprises an IP address-to-Mobile Station International Subscriber Directory Number (MSISDN) mapping database that is accessible to a Policy and Charging Rules Function (PCRF), and wherein the routing comprises routing the request comprising the public IP address of the user device to the PCRF to obtain an MSISDN of the subscriber, (Mohajeri, [0033] and [0075]) where Mohajeri discloses that if the request analysis component identified the destination URL is within the whitelist (requester is authorized or trusted) then the request enrichment component can map the device ID such as MSISDN to a unique SubID associated with the subscriber via a database lookup and insert the SubId within the request. Then the request enrichment component can forward the request. Also PCRF is disclosed which facilitates policy control decision-making and control flow-based charging functionalities in a PCEF. The PCRF can store data that facilitates QoS authorization of data flows within the PCEF.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Jain by adding features of Mohajeri to be able to verify the authenticity or trustworthiness of a requester and use a database look up to obtain necessary information.






As per claim 14, Jain further discloses:
wherein the request utilizes an identifier correlating with an account that is associated with the user device and a plurality of users, (Jain, [0030]).

As per claim 15, Jain further discloses:
wherein the authorized partner is an aggregator, (Jain, [0021]).

As per claim 19, Jain further discloses:
transmit a payment request to the requesting entity device for the delivery of the MSISDN, (Jain, [0048]).
Jain does not specifically disclose:
log transactions in a transaction log that stores data on one or more deliveries of the MSISDN in response to the request;
However, Mohajeri discloses:
log transactions in a transaction log that stores data on one or more deliveries of the MSISDN in response to the request, (Mohajeri, [0034]:13-18) where transaction logs associated with creation and modification of records can be saved.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Jain by adding features of Mohajeri so that the transactions and other information can be logged and stored for future use.
As per claim 20, Jain discloses:
wherein the one or more processors are further configured to: transmit a notification to the user device, the notification indicating delivery of the MSISDN of the subscriber to the requesting entity device, (Jain, [0089]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. US Publication No. 2014/0003313 A1 in view of Mohajeri et al. US Publication No. 2013/00273886 A1 and in further view of Welsh et al. US Publication No. 2007/0174214 A1.

As per claim 7, Neither Jain nor Mohajeri specifically disclose:
wherein the authorized partner is an identity fraud management (IFM) provider.
However, Welsh discloses:
wherein the authorized partner is an identity fraud management (IFM) provider, (Welsh, [0053]), where management system is said to be able to interact with the identity fraud management.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teachings of Jain and Mohajeri by adding the feature of Welsh to be able to have the Identify Fraud Management for fraud and identity theft preventions.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.




  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446